United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  April 25, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-30868
                          Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JOHN CHARLES ROBERTS,

                                     Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                       USDC No. 1:05-CR-10007
                        --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     John Charles Roberts pleaded guilty to one count of

deprivation of rights and one count of making a false statement

to the FBI.    He now appeals his 72-month guideline sentence.

Roberts argues that his sentence is unreasonable because the

district court imposed a sentence that it felt was harsh without

conducting an extensive analysis of the 18 U.S.C. § 3553(a)

factors.   He also argues that the presumption that such a

sentence is reasonable violates United States v. Booker, 543 U.S.
220 (2006).

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                               No. 06-30868
                                    -2-

     Under this court’s precedent, a sentence within a properly-

calculated guidelines range, like the one here, is presumptively

reasonable, United States v. Mares, 402 F.3d 511, 519-20 (5th

Cir. 2005), and Roberts hasn’t overcome that presumption.

Because an intervening Supreme Court case explicitly or

implicitly overruling prior precedent is required to alter this

court’s precedent, the grant of certiorari in Rita v. United

States, 127 S. Ct. 551 (U.S. Nov. 3, 2006) (No. 06-5754) has no

impact on the presumption, see United States v. Short, 181 F.3d
620, 624 (5th Cir. 1999), as Roberts recognizes.

     In any event, the record shows that the district court

thoroughly considered the § 3553(a) factors and determined that a

deviation therefrom was not warranted by the facts of the case,

even though in its sentencing memorandum it devoted little space

explicitly to the § 3553(a) factors.         Consequently, Roberts has

not demonstrated that his sentence is unreasonable.           See Mares,
402 F.3d at 519-20.1

     AFFIRMED.




     1
        Roberts argued to the district court that U.S.S.G. § 2A3.4(a)(2)
should apply, not § 2A3.1. The court applied § 2A3.1. On appeal, Roberts
mentions this issue only in one sentence, in his summary of the argument,
stating that the court erred in applying § 2A3.1. Consequently, he has waived
the argument. See United States v. Thibodeaux, 211 F.3d 910, 912 (5th Cir.
2000).